Citation Nr: 9919306	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-10 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for service-
connected anxiety reaction, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; spouse



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied a claim by the veteran seeking 
entitlement to a disability rating in excess of 50 percent 
for his service-connected psychiatric disability.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's service-connected anxiety reaction is 
currently manifested by a constricted affect; depressed mood; 
anxiety; mood swings; a short temper; circumstantial, but 
coherent, thinking; panic; and a loss of energy, interest, 
and memory.  He was prescribed Zoloft.  His disability is 
chronic and moderate-to-severe.  He has serious impairment of 
social and occupational functioning, and has been assigned a 
Global Assessment of Functioning score of 50.

3.  The medical evidence does not show that the veteran's 
service-connected disability involves suicidal ideation; 
obsessional rituals; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic; or spatial 
disorientation.  Severe impairment in the ability to 
establish and maintain effective and favorable relationships 
with people with severe impairment in the ability to obtain 
and retain employment is not shown.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for the veteran's service-connected anxiety reaction 
have not been met.  38 U.S.C.A. §§ 1155, 5107  (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9400  (1998);  38 C.F.R. 
§ 4.132, Diagnostic Code 9400  (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he is service-connected for anxiety reaction 
and has asserted that his disability is currently worse than 
rated.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  

The veteran has not alleged that there is evidence available 
and not currently of record in support of his claim.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a)  (West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (Rating Schedule).  It 
must be noted that the pyramiding of various diagnoses of the 
same disability is prohibited.  38 C.F.R. § 4.14  (1998).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Finally, in 
deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records indicate that the veteran entered 
active duty in April 1945.  During basic training, the 
veteran was seen for symptoms of anxiety reaction and other 
somatic complaints.  Medical history indicates that he was 
hospitalized on 2 occasions, for a total of 14 days, during 
the first five weeks of his training.  Psychiatric evaluation 
revealed that he had an anxiety reaction, mixed type, severe, 
chronic.  It was determined that the disability existed prior 
to service and was not aggravated by service.  He was deemed 
unfit for military duty and discharged, effective July 1945.

The veteran was granted service connection for 
"psychoneurosis, anxiety with somatic complaints" by a July 
1945 RO rating decision.

Private and VA medical records show that the veteran's 
psychiatric disability was evaluated on numerous occasions 
since his initial grant of service connection.  These records 
show, in essence, that his disability was historically 
manifested by some or all of the following subjective 
complaints:  tension, anxiety, restlessness, depression, 
headaches, fear, nightmares, insomnia, indigestion, and loss 
of appetite, of varying severity.  A February 1946 VA 
examination report (VAX) indicates that his psychoneurosis 
was chronic and severe.  A June 1949 VAX reflects that his 
degree of incapacity was minimal to moderate.  An August 1951 
VAX indicates that he had moderate incapacity caused by his 
somatic complaints.

A May 1965 VAX shows that psychiatric evaluation was normal, 
except that the veteran was under a degree of tension and 
pressure.  Diagnosis was "anxiety reaction, associated with 
psychophysiological features."

An April 1987 VAX indicates that the veteran was a little 
tense.  He had complaints of nervousness, memory impairment, 
irritability, and weakness.  Assessment was that the veteran 
was under some degree of tension with various somatic 
complaints.  Associative processes were normal.  There were 
no delusionary or hallucinatory elements evident.  Mood was 
normal.  There were no significant sensorial deficits.  
Diagnosis was "anxiety reaction with somatic features, 
associated with the aging process."

An August 1987 private physician's letter from Jack M. Bates, 
MD, reflects that the veteran had been treated since April 
1987 on an outpatient basis and that he was 100 percent 
disabled due to severe depression.

A February 1988 letter from Dr. Bates indicates that the 
veteran had a depressive disorder, characterized by 
depression, sleep problems, decrease in mood, interest, and 
energy, and many psychosomatic complaints.  The veteran was 
treated with an antidepressant.  The physician's opinion was 
that the veteran was totally disabled to work.

A July 1993 private physician's letter from Frank A. Miller, 
MD, reflects that the veteran had been seen since February 
1993 for a recurrent depressive illness and that he was 
taking Zoloft for depression and Halcion to help him sleep.  
The veteran continued to demonstrate improvement.

An August 1994 VAX report revealsedthat the veteran was hard 
of hearing, had stomach trouble, and problems with his 
nerves.  The veteran's spouse indicated that he was restless 
and could not sleep, had stomach trouble, and was dependent 
of her for everything.  Mental status examination was 
unremarkable, except that the veteran's mood was "perhaps a 
little depressed."  Diagnosis was "anxiety reaction with 
gastrointestinal symptoms."

A November 1994 letter from Dr. Miller indicates that the 
veteran had been treated for 11/2 years and that he had not 
shown any significant improvement and, in fact, had a steady 
deterioration of his condition with loss of interest, energy 
level, and memory, and with other biological symptoms of 
depression.  It was noted that the veteran also had problems 
with his hearing, stomach, and arthritis.  Dr. Miller opined 
that the veteran was entitled to a total disability rating.

A March 1996 letter from Dr. Miller, written in regard to the 
veteran's service-connected disability rating, states that 
the veteran had symptoms of such a nature and severity that 
he had significant impairment in the ability to retain 
employment and to establish effective and favorable 
relationships with people."  

The veteran testified at a personal hearing before a local 
hearing officer at the RO in July 1996.  During the hearing, 
he stated that he did not do anything during the day and 
spent most of the time alone.  He sometimes socialized and 
visited friends.  The veteran's spouse testified that he got 
upset and tense and had a bad memory.  She stated that he had 
"wild dreams."

Private medical records from February 1996 to August 1996 
show treatment for endocarditis prophylaxis, diverticulitis, 
iron deficiency anemia, severe degenerative changes of the 
right hip and lumbar spine, pneumonia, atrial fibrillation, 
lower abdominal pain, and other physical ailments.  No 
treatment for any psychiatric problems are shown.

A June 1997 letter from Dr. Miller states that the veteran 
had congestive heart failure and anemia and had severely 
deteriorated since his last examination.  It states that he 
had significant depression and anxiety, but that it was not 
easy to separate the physical complaints from the psychiatric 
reaction.  The veteran was also presenting symptoms of 
confusion, disorientation, and difficulty with immediate and 
recent recall and memory.  His orientation and ability to 
function was severely impaired.  In terms of his mental 
disorder, the Dr. Miller indicated that he had gross 
impairment in communication, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, memory loss, and others.  He had deficiencies in most 
areas, including work, family, judgment, thinking, and mood, 
with panic and depression affecting the ability to function 
independently, appropriately, and effectively.  He had 
impaired impulse control and was unable to drive a car.  It 
was noted that the veteran had multiple physical problems, 
including cardiac, pulmonary, and central nervous system 
thrombosis and oxygen difficulties and anoxia.  It was opined 
that the veteran was 100 percent disabled.

A July 1997 letter from Don L. Abernethy, MD, reflects that 
the veteran had atrial fibrillation and a very weak heart 
with congestive heart failure.  His heart was only beating 20 
percent of normal.  The veteran also had had a stroke 
recently, with a resultant seizure disorder.  He also had 
toxoplasmosis retinitis, dyspepsia, and arthritis.

The most recent medical evidence is an October 1997 VAX 
report.  It indicates that the veteran had several physical 
problems, including being extremely hard of hearing and 
almost legally blind.  Medical history included a viral 
pneumonitis in April 1996 with a resultant cerebrovascular 
accident and seizure.  Since that time, he had been 
increasingly confused, unable to remember anything, and 
having heart problems.  In addition to his other conditions, 
the veteran also had hypertension and was status post 
prostate surgery.  Mental status examination revealed a neat 
appearance with an appropriate, yet rather constricted, 
affect.  Mood was depressed and anxious.  There was no 
auditory or visual hallucinations, nor suicidal or homicidal 
ideation.  There was no psychomotor retardation.  Thinking 
was coherent, but rather circumstantial.  There appeared to 
be a lot of cognitive impairment.  Diagnosis was 
"generalized anxiety disorder and depression, not otherwise 
specified."  It was moderate-to-severe and chronic.  
Impairment of cognitive function was secondary to 
cerebrovascular accident.  It was determined that the veteran 
had some psychosocial and environmental problems and had had 
prior occupational problems, but that these were exacerbated 
by his other, nonservice-connected medical problems.  A 
Global Assessment of Functioning (GAF) score of 50 was 
assigned to his service-connected disability, indicative of 
serious symptoms of depression and anxiety with serious 
impairment in social and occupational functioning.  The 
examiner remarked that it was difficult to separate his 
service-connected disability with his nonservice-connected 
disabilities, but that his major impairment in judgment, 
thinking, and mood were secondary to the cerebrovascular 
accident and other medical problems.

III.  Analysis

As stated above, the RO denied the veteran's claim for an 
increased disability rating for anxiety reaction in its 
August 1995 rating decision.  The veteran believes that a 
rating in excess of 50 percent is warranted.

The Board notes that, in determining the proper disability 
rating for the veteran's service-connected psychiatric 
disorder, only those symptoms arising from the service-
connected disability are to be considered.  Use of 
manifestations not resulting from the service-connected 
disability is to be avoided.  38 C.F.R. § 4.14  (1998).  In 
addition, a veteran's age, and unemployability due to 
advancing age, may not be considered as a factor in 
evaluating a service-connected disability.  38 C.F.R. § 4.19  
(1998).

Under the current regulations, a 50 percent disability 
evaluation is warranted for a psychiatric disorder reflecting 
"[o]ccupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships."  
38 C.F.R. § 4.130, DC 9400  (1998).

In order to be assigned a 70 percent disability evaluation, 
the evidence must show that there is occupational and social 
impairment, with deficiencies in most areas, such a work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  

Finally, a 100 percent rating is for application where there 
is evidence of total occupational and social impairment, due 
to such symptoms as, gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  Id. 

In this case, the Board finds that the October 1997 VAX is 
the most probative medical evidence.  It shows the results of 
a thorough investigation of the veteran's medical history and 
current mental status.  It is also the most recent medical 
evidence in the claims file.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (Where an increase in the disability 
rating is at issue, the current level of the veteran's 
disability is the primary concern.).  In addition, that 
report is the only medical evidence that attempts to 
distinguish the veteran's service-connected disability from 
his myriad of other physical problems, as is required by the 
regulations.  That report indicates that the veteran's 
service-connected anxiety reaction is currently and 
objectively manifested by a constricted, but appropriate, 
affect; depressed mood; anxiety; and circumstantial, but 
coherent, thinking.  He also apparently has mood swings 
involving a short temper.  Overall, the veteran has a 
generalized anxiety disorder and depression that is chronic 
and moderate-to-severe.  He has serious impairment of social 
and occupational functioning, as evidenced by the GAF score 
of 50 assigned to his service-connected disability.

The other medical evidence, consisting primarily of letters 
from Dr. Miller, also shows that the veteran has a serious 
psychiatric disability.  They indicate that he was prescribed 
Zoloft and had a loss of energy, interest, and memory, as 
well as panic.

Overall, the Board finds that the veteran's service-connected 
anxiety reaction warrants its current 50 percent disability 
rating under DC 9400.  That rating pertains to occupational 
and social impairment manifested by circumstantial speech, 
panic attacks, mood disturbances, and impaired memory, 
thinking, and judgment.  38 C.F.R. § 4.130, DC 9400  (1998).  
The veteran is not entitled to a 70 percent rating because no 
medical evidence indicates that he has suicidal ideation, 
obsessive rituals, illogical speech, near-continuous panic, 
spatial disorientation, or other manifestations resulting 
from his service-connected disability.  Id.  The veteran does 
have some serious cognitive impairment, with confusion, 
disorientation, and loss of memory, but these symptoms have 
been opined to be due to a nonservice-connected 
cerebrovascular accident and his age, not due to his service-
connected anxiety disorder.  It is noteworthy that, even if 
the Board were to consider these symptoms in its rating 
determination, they comprise only one category of 
manifestations pertaining to a 70 percent disability rating.  
Since the veteran still shows few, or none, of the other 
criteria, he would still not be entitled to a 70 percent 
rating under current regulations.  Id.

The Board has given consideration to the stated opinion of 
Dr. Miller as to his belief that the veteran should be 
awarded a 100 percent disability rating.  However, it is also 
noted that there is no evidence in Dr. Miller's letters of an 
attempt to separate the veteran's service-connected 
disability from his nonservice-connected disabilities, of 
which there are many.  The letters repeatedly note that the 
veteran has atrial fibrillation, congestive heart failure, 
hearing loss, near-blindness, arthritis, dyspepsia, anemia, 
and residuals of a stroke.  More significantly, none of the 
letters indicate suicidal ideation, obsessive rituals, 
illogical speech, near-continuous panic, or other psychiatric 
manifestations indicative of a 70 percent disability rating.

The Board notes that the regulations pertaining to mental 
disorders for VA benefits purposes have changed since the 
veteran filed his claim.  Thus, the Board is obligated to 
consider both sets of regulations and to evaluate the 
veteran's disability under the one most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308, 313  (1990).  Under the 
old regulations, a 70 percent rating was warranted for severe 
impairment in the ability to establish and maintain effective 
and favorable relationships with people with severe 
impairment in the ability to obtain and retain employment.  
38 C.F.R. § 4.132, DC 9400  (1996).  Here, the veteran's 
symptoms, without consideration of his nonservice-connected 
disabilities or age, do not have the severity or persistence 
to warrant a 70 percent disability rating under the old 
regulations.  The medical evidence suggests significant 
social and occupational impairment, but constricted affect, 
circumstantial thinking, some depressed mood, short temper, 
and loss of energy, interest, and memory, are not enough.  
The October 1997 VAX classified his service-connected 
disability as "moderate-to-severe."  This supports the 
current 50 percent rating.

In this case, after review of all the evidence of record, the 
Board finds that a rating in excess of 50 percent is not 
warranted under either the old or amended regulations.  The 
preponderance of the evidence is against the veteran's claim.  
Thus, his claim for an increased disability rating is denied.


ORDER

Entitlement to an increased disability rating for service-
connected anxiety reaction, currently evaluated as 50 percent 
disabling, is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


